—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Roman, J.), rendered April 6, 1998, convicting him of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it is legally sufficient to establish the defendant’s guilt beyond a reasonable doubt (see, People v Tomlinson, 199 AD2d 352). The evidence allowed a rational trier of fact to conclude that the defendant acted in concert with the accomplice (see, People v Rossey, 89 NY2d 970). Moreover, upon the exercise of our factual *549review power, we are satisfied that the verdict was not contrary to the weight of the evidence (see, CPL 470.15 [5]). O’Brien, J. P., Friedmann, Florio and Schmidt, JJ., concur.